SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1022
KA 10-02120
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

KIERON ALLEN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


CHRISTOPHER JUDE PELLI, UTICA, FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Oneida County Court (Michael L.
Dwyer, J.), rendered October 8, 2010. Defendant was resentenced upon
his conviction of robbery in the first degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously reversed on the law and the matter is remitted to Oneida
County Court for further proceedings in accordance with the same
Memorandum as in People v Allen ([appeal No. 1] ___ AD3d ___ [Oct. 5,
2012]).




Entered:    October 5, 2012                        Frances E. Cafarell
                                                   Clerk of the Court